UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7719



TIMOTHY OCLTREE,

                                              Plaintiff - Appellant,

          versus


CHARLES PHILLIPS; PATRICIA BAILEY; DAVID
HINES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-306-5-H)


Submitted:   February 24, 2005             Decided:    March 7, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Ocltree, Appellant Pro Se.   Michael William Mitchell,
Kelly L. Podger, SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL &
JERNIGAN, Raleigh, North Carolina; Yvonne Bulluck Ricci, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Timothy     Ocltree    appeals       the    district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                 We have

reviewed the record and find no reversible error.                 Accordingly, we

affirm   for    the   reasons    stated    by    the    district    court.    See

Ocltree v. Phillips, No. CA-03-306-5-H (E.D.N.C. Sept. 16, 2004).

We   dispense   with   oral     argument    because      the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                    - 2 -